Name: Commission Regulation (EEC) No 2036/84 of 16 July 1984 amending for the third time Regulation (EEC) No 1136/79 laying down detailed rules on the application of special import arrangements for certain types of frozen beef intended for processing
 Type: Regulation
 Subject Matter: foodstuff;  food technology;  trade
 Date Published: nan

 No L 189 / 14 Official Journal of the European Communities 17 . 7 . 84 COMMISSION REGULATION (EEC) No 2036/84 of 16 July 1984 amending for the third time Regulation (EEC) No 1136/79 laying down detailed rules on the application of special import arrangements for certain types of frozen beef intended for processing THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by the Act of Accession of Greece, and in particular Article 14 (4) (c ) thereof, Whereas Commission Regulation (EEC) No 1 1 36/79 (2), as last amended by Regulation (EEC) No 410/84 ('), lays down detailed rules for the application of the special import arrangements for certain types of frozen beef intended for processing ; whereas Article 2 (5) of the said Regulation defines the conditions which must be complied with by products referred to as 'preserves' in order to be eligible for the special import arrangements referred to in Article 14(1 ) (a) of Regulation (EEC) No 805/68 ; Whereas practical experience of the application of Article 2 (5) has revealed a need for a more precise definition of products referred to as 'preserves' within the meaning of that Regulation ; Whereas the Management Committee for Beef and Veal has not delivered an opinion within the time limit set by its chairman , HAS ADOPTED THIS REGULATION : Article 1 Article 2(5) of Regulation (EEC) No 1136/79 is hereby replaced by the following : ' 5 . For the purposes of Article 14 ( 1 ) (a) of Regu ­ lation (EEC) No 805/68 "preserves" means products falling within subheading 16.02 B III b) 1 bb) of the Common Customs Tariff, containing by weight 20 % of more of meat of bovine animals, excluding offal and fat, in which . beef and jelly account for at least 85 % of the total net weight . However, products which have been processed in a retail or catering establishment and offered for sale to the ultimate consumer shall not be considered "preserves".' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply to preserves manufactured from products imported after 30 September 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 16 July 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 148 , 28 . 6 . 1968 , p . 24 . ( 2 ) OJ No L 141 , 9 . 6 . 1979 , p . 10 . (') OJ No L 48 , 18 . 2 . 1984 , p . 1 1 .